DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 3, 4, 6, 9, 11, 14-17 and 19-23 are rejected.
	Claims 2, 8 and 12 have been canceled.
	Claims 5, 7, 10, 13 and 18 are withdrawn.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2022, has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 9, 11, 14-17, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberland (GB189411090).
	With respect to claim 1, Chamberland discloses a filter arrangement, as shown in Fig. 1, having: one single chamber b (housing), as shown in Fig. 2, which has an inlet c (inflow connection) for a fluid to be filtered and an outflow connection n for filtrate, as shown in Fig. 2, and at least two filter cartridges a, f, which are firmly mounted within the housing b and forming a structural unit together with the housing b, as shown in Fig. 2., each of the at least two filter cartridges a, f, having a hollow core area surrounded by a filter medium and an outer area delimited on an inner side by the filter medium and delimited on an outer side by the housing b, as shown in the figure below, the outer areas of the at least two filter cartridges a, f, being fluidically separated from each other by a barrier h, as shown in Fig. 2.

            
    PNG
    media_image1.png
    601
    336
    media_image1.png
    Greyscale
   

	Chamberland lacks the structural unit being inseparable; and all components of the disposable filter consisting of sterilizable materials.
	With respect to the structural unit being inseparable: It would have been obvious to a person having ordinary skill in the art at the time the invention was made to make the structural unit disclosed by Chamberland inseparable, as claimed by applicant, in order to facilitate its handling and/or to dispose of the unit when dirty, since the courts have held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  (See MPEP 2144.04 [R-1] (V) [In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
	With respect to all components of the disposable filter consisting of sterilizable materials: This would have been obvious to one of ordinary skill in the art in order to provide a durable material and since one of ordinary skill would recognize to choose a desired material according to a desired application (see MPEP 2144.07 which states as obvious “The selection of a known material based on its suitability for its intended use”).  

With respect to claim 3, Chamberland discloses wherein the at least two filter cartridges a, f, are connected in series, as shown in Fig. 2.

	With respect to claim 4, Chamberland discloses wherein the inflow connection c and the outflow connection n are provided at opposite front ends of the housing b, as shown in Fig. 2.

	With respect to claim 6, Chamberland discloses wherein the at least two filter cartridges a, f, are substantially cylindrical and are arranged one on top of the other in an axial direction, as shown in Figs. 1-2.

With respect to claim 9, Chamberland discloses wherein the inflow connection c is in direct flow connection with the outer area of a first one of the at least two filter cartridges a, f, as shown in Fig. 2.

With respect to claim 11, Chamberland discloses wherein the outflow connection n is in direct flow connection with the core area of a second one of the at least two filter cartridges a, f, as shown in Fig. 2.

	With respect to claim 14, Chamberland discloses wherein the core area of a first one of the at least two filter cartridges a, f, is in direct flow connection with the outer area of a second one of the at least two filter cartridges a, f, as shown in Fig. 2.

With respect to claim 15, Chamberland lacks wherein the at least two filter cartridges a, f, are configured as sterile filters.  However, this would have been obvious to one of ordinary skill in the art in order to provide a durable material and since one of ordinary skill would recognize to choose a desired material according to a desired application (see MPEP 2144.07 which states as obvious “The selection of a known material based on its suitability for its intended use”).

With respect to claim 16, Chamberland lacks wherein a first one of the at least two filter cartridges is configured as a pre-filter and a second one of the at least two filter cartridges is configured as a sterile filter or as a virus filter.  However, this limitation has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Chamberland teaches all the claimed structural elements, and therefore, it is inherent and/or obvious that the first and second filter means are capable of being used as a prefilter, sterile filter or virus filter, respectively.

With respect to claim 17, Chamberland discloses wherein the at least two filter cartridges a, f, differ from each other with regard to at least one parameter characteristic of the at least two filter cartridges a, f, such as the size, as shown in Fig. 2.

With respect to claim 19, Chamberland discloses wherein a filtration device which is ready for connection, characterized by at least one disposable filter capsule, as shown in Fig. 3.

	With respect to claim 21, Chamberland discloses wherein a central collecting means j for draining of all or of a group of filter capsules, as shown in Fig. 3.

	With respect to claim 22, Chamberland discloses a plurality of filter capsules c-h are connected to each other by rigid lines, said lines being the conduits at the bottom, as shown in Fig. 3, and are firmly fastened in a grid universally predetermined by a support, said support being the bottom conduit supporting all the filter capsules, as shown in Fig. 3, the filter capsules c-h being preconfigured in terms of at least one of filter type, design or size, as shown in Fig. 3.

	With respect to claim 23, Chamberland discloses wherein a plurality of filter capsules c-h are connected to each other by rigid lines, said lines being the conduits at the bottom, as shown in Fig. 3, and are firmly fastened in a grid universally predetermined by a support, said support being the bottom conduit supporting all the filter capsules, as shown in Fig. 3, the connections of joints of the filter capsules c-h being preconfigured for a desired filtration process, as shown in Fig. 3.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chamberland (GB189411090) in view of Burbank et al. (US 2013/0327691) [hereinafter Burbank].
	With respect to claim 20, Chamberland lacks a central air filter for the common venting of all or of a group of filter capsules.
Burbank discloses a disposable module 910 (disposable filtration device), as shown in Fig. 8A, having: 4 plurality of disposable filter capsules 1007, 002A, 10028, 1002C, 10354 and 10358, connected with each other by lines, as shown in Fig. 6A, and an air vent 1047 (central air filter) or transducer protectors TP which are hydrophobic membrane air vents (see paragraph 0045), as shown in Fig. 8A, fluidically coupled to the filter capsules and configured to allow venting an entire unit of filer capsules through the central air filter (see paragraph 0045).  It would have been obvious to one of ordinary skill in the art to provide the device disclosed by Chamberland with a central air filter, as taught by Burbank, in order to vent the device (see paragraph 0045 of Burbank).
Response to Arguments
Applicant's arguments filed on October 26, 2022, have been fully considered but they are not persuasive.
	In response to applicant’s argument that Chamberland cannot read on amended claim 1 since filter “f” is not delimited on its inner side by anything: This argument is not persuasive.  The new limitation added to claim 1 reads “an outer area delimited on an inner side by the filter medium and delimited on an outer side by the housing”.  Chamberland teaches the filter cartridge “f” having an outer area delimited on an inner side by the filter medium of “f” and delimited on an outer side by the housing “b”, as shown in the figure above.  Chamber land teaches the filter cartridge “a” having an outer area delimited an on inner side by the filter medium of “a” and delimited in an outer side by the housing “b”, as shown in the figure above.  Therefore, claim 1 is still rejected in view of Chamberland, as stated above.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778